Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing As filed with the Securities and Exchange Commission on April 2, 2007 Registration Statement No. 333-125669 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 2 TO FORM SB-2 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 INTEGRAL VISION, INC. (Name of small business issuer in its charter) Michigan 38-2191935 (Primary Standard Industrial (State or jurisdiction of Classification Code (I.R.S. Employer incorporation or organization) Number) Identification No.) 49113 Wixom Tech Drive, Wixom, Michigan 48393  (248) 668-9230 (Address and telephone number of principal executive offices) Charles J. Drake Chairman Integral Vision, Inc. 49113 Wixom Tech Drive, Wixom, Michigan 48393 (248) 668-9230 (Name, address and telephone number of agent for service) Copies to: Robert L. Mazzeo, Esq. Mazzeo Song LLP 708 Third Avenue, 19 th Floor New York, New York 10017 Telephone: (212) 599-070 Approximate date of proposed sale to the public: From time to time after the registration statement becomes effective as the selling shareholders shall determine. If any of the securities being registered on this form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1993, as amended, check the following box. [x] If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [_] If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [_] If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [_] If delivery of the prospectus is expected to be made pursuant to Rule 434, check the following box. [_] EXPLANATORY NOTE This Post-Effective Amendment No. 2 to Form SB-2 is being filed in order to update the prospectus included in this registration statement as required by Section 10(a)(3) of the Securities Act of 1933, as amended to reflect the registrant's annual report on Form 10-KSB for the fiscal year ended December 31, 2006, as filed with the Securities and Exchange Commission on March 19, 2007. ii Subject to completion, dated April 2, 2007 INTEGRAL VISION, INC. 21,859,609 Shares of Common Stock This prospectus covers 21,859,609 shares of the common stock of Integral Vision, Inc., which may be offered and sold from time to time by the selling shareholders identified in this prospectus for their own account. We will receive no part of the proceeds from sales made under this prospectus. To the extent this prospectus relates to shares of our common stock underlying outstanding warrants, there can be no assurance that any of the outstanding warrants will be exercised; however, if all of the outstanding warrants are exercised for cash prior to their respective expiration dates, we may receive proceeds of up to approximately $5,921,040. We have agreed to pay the expenses incurred in connection with the registration of the shares, but all selling and other expenses incurred by the selling shareholders will be borne by the selling shareholders. Please see the section of this prospectus entitled Use of Proceeds for more information. The shares of common stock being offered pursuant to this prospectus are restricted securities under the Securities Act of 1933, as amended (the Securities Act), before their sale under this prospectus. This prospectus has been prepared for the purpose of registering these shares of common stock under the Securities Act to allow for a sale by the selling shareholders to the public without restriction. The selling shareholders and any participating brokers or dealers may be deemed to be underwriters within the meaning of the Securities Act, in which event any profit on the disposition of shares by the selling shareholders, and any commissions or discounts received by the brokers or dealers, may be deemed to be underwriting compensation under the Securities Act. Our common stock is quoted on the OTC Bulletin Board of the National Association of Securities Dealers under the trading symbol INVI. The last reported sale price of our common stock on the OTC Bulletin Board on March 30, 2007 was $ $0.51 per share. Investing in our common stock involves a high degree of risk. Please carefully consider the Risk Factors beginning on page 6 of this prospectus before investing in our common stock. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR PASSED ON THE ADEQUACY OR ACCURACY OF THE PROSPECTUS. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. PART I  INFORMATION REQUIRED IN PROSPECTUS TABLE OF CONTENTS PROSPECTUS SUMMARY 3 RISK FACTORS 5 CAUTIONARY STATEMENT ABOUT FORWARD-LOOKING INFORMATION 12 USE OF PROCEEDS 13 SELLING SHAREHOLDERS 13 PLAN OF DISTRIBUTION 17 DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS AND CONTROL PERSONS 19 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 21 DESCRIPTION OF SECURITIES 23 INTEREST OF NAMED EXPERTS AND COUNSEL 26 DISCLOSURE OF COMMISSION POSITION ON INDEMNIFICATION FOR SECURITIES ACT LIABILITIES 26 DESCRIPTION OF BUSINESS 27 MANAGEMENTS DISCUSSION AND ANALYSIS OR PLAN OF OPERATION 29 DESCRIPTION OF PROPERTY 36 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 37 MARKET FOR COMMON EQUITY AND RELATED SHAREHOLDER MATTERS 37 EXECUTIVE COMPENSATION 38 LEGAL MATTERS 42 EXPERTS 42 WHERE YOU CAN FIND MORE INFORMATION 42 FINANCIAL STATEMENTS 44 The information in this prospectus is not complete and may be changed without notice. The selling shareholders may not sell the shares of our common stock covered by this prospectus until the related registration statement has been declared effective by the Securities and Exchange Commission (the Commission). This prospectus is not an offer to sell shares of our common stock, and the selling shareholders are not soliciting offers to buy such shares, in any state where the offer or sale of such shares is not permitted. 2 PROSPECTUS SUMMARY The following summary highlights key information contained elsewhere in this prospectus. It does not contain all the information that may be important to you in deciding whether to purchase shares of our common stock. You should read this entire prospectus carefully, especially the discussion of Risk Factors and our consolidated financial statements and related notes, before deciding to invest in shares of our common stock.
